                                                                                      DISTRICT OF OREGON
                                                                                           FILED
                                                                                           May 21, 2019
                                                                                   Clerk, U.S. Bankruptcy Court



               Below is an order of the court.




                                                                     _______________________________________
                                                                               PETER C. McKITTRICK
                                                                               U.S. Bankruptcy Judge




                                IN THE UNITED STATES BANKRUPTCY COURT

                                         FOR THE DISTRICT OF OREGON



         In re                                                  Case No. 18-34244-pcm11
                                                                AMENDED ORDER GRANTING
                                                                DEBTOR’S AMENDED NOTICE OF
         CHRISTIAN S. RADABAUGH, SR.                            INTENT AND MOTION TO SELL
                                                                ASSETS OUTSIDE THE ORDINARY
                                                                COURSE OF BUSINESS, FREE AND
                          Debtor-in-Possession.                 CLEAR OF LIENS


                   This matter came before the Court on May 17, 2019, on (1) Debtor’s Amended Notice of

         Intent and Motion for Authority to Sell Assets Outside the Ordinary Course of Business, and

         Notice of Hearing [ECF No. 172] (the “Amended Motion”); and (2) Debtor’s Application to

         Employ Auctioneer (Central Oregon Livestock Auction) [ECF No. 168] (the “Application to

         Employ”).




Page 1 of 3         AMENDED ORDER RE: DEBTOR’S AMENDED NOTICE OF                          Motschenbacher & Blattner LLP
                                                                                          117 SW Taylor Street, Suite 300
{00273031:3}        INTENT AND MOTION TO SELL ASSETS OUTSIDE THE                              Portland, Oregon 97204
                                                                                               Phone: 503-417-0500
                    ORDINARY COURT OF BUSINESS                                                  Fax: 503-417-0501
                                                                                                www.portlaw.com




                                Case 18-34244-pcm11       Doc 197    Filed 05/21/19
                 The Court, having reviewed the Motion and having heard arguments of counsel, hereby

         ORDERS as follows:

                 1.      Debtor’s AMENDED MOTION is GRANTED;

                 2.      Debtor is authorized to sell the GP Cattle (as defined in the Amended Motion) on

         the terms and conditions set forth in the Amended Motion;

                 3.      Pursuant to the provisions of 11 U.S.C. § 363, Debtor is hereby authorized and

         directed to sell the GP Cattle free and clear of any liens and interests in such property;

                 4.      The liens of GP, LLC and Shasta Livestock Auction Yard, Inc. shall attach to the

         proceeds of the sale to the same extent, priority and validity as they attached to the GP Cattle

         prior to the sale.

                 5.      Any lien in favor of the Debtor’s auctioneer, Central Oregon Livestock Auction

         (“COLA”), against the GP Cattle shall also attach to the proceeds of the sale to the same extent,

         priority and validity as such lien had attached to the GP Cattle prior to the sale.

                 6.      From the sale proceeds, COLA shall be entitled to retain 85% of its commission,

         and 100% of the costs of feed for Debtor’s cattle, and freight costs for transporting Debtor’s

         cattle to the auction. All remaining sale proceeds shall be wired to Sussman Shank LLP, counsel

         for GP, LLC, to be held in trust until further order of the Court.

                 7.      The terms of Paragraph 6 of this Order, regarding COLA’s retention of

         commission, feed costs, and freight costs, shall supersede and replace any inconsistent provision

         contained in:

                         a. The Order Granting Application to Employ Auctioneer (Central Oregon

                              Livestock Auction) [ECF No. 182]; and


Page 2 of 3       AMENDED ORDER RE: DEBTOR’S AMENDED NOTICE OF                                  Motschenbacher & Blattner LLP
                                                                                                117 SW Taylor Street, Suite 300
{00273031:3}      INTENT AND MOTION TO SELL ASSETS OUTSIDE THE                                      Portland, Oregon 97204
                                                                                                     Phone: 503-417-0500
                  ORDINARY COURT OF BUSINESS                                                          Fax: 503-417-0501
                                                                                                      www.portlaw.com




                               Case 18-34244-pcm11          Doc 197      Filed 05/21/19
                         b. Order Granting Amended Notice of Intent to Sell Real or Personal Property at

                            Private Sale, Compensate Real Estate Broker, and/or Pay any Secured

                            Creditor's Fees and Costs; Motion for Authority to Sell Property Free and

                            Clear of Liens; and Notice of Hearing [ECF No. 184].

                                                       ###

         I certify that I have complied with the requirements of LBR 9021-1 (a)(2)(A).


         Presented by:                                    PARTIES TO SERVE

         /s/ Nicholas J. Henderson                        Electronic Notice:
         Motschenbacher & Blattner LLP                    All ECF Participants
         Nicholas J. Henderson, OSB No. 074027
         Motschenbacher & Blattner LLP                    Service via First-Class Mail:
         117 SW Taylor Street, Suite 300                  ODR Bkcy
         Portland, OR 97204                               955 Center St NE
         Email: nhenderson@portlaw.com                    Salem, OR 97301-2555
         Phone: (503) 417-0508




Page 3 of 3      AMENDED ORDER RE: DEBTOR’S AMENDED NOTICE OF                               Motschenbacher & Blattner LLP
                                                                                            117 SW Taylor Street, Suite 300
{00273031:3}     INTENT AND MOTION TO SELL ASSETS OUTSIDE THE                                   Portland, Oregon 97204
                                                                                                 Phone: 503-417-0500
                 ORDINARY COURT OF BUSINESS                                                       Fax: 503-417-0501
                                                                                                  www.portlaw.com




                              Case 18-34244-pcm11        Doc 197     Filed 05/21/19
